Citation Nr: 0730641	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-39 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel
INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
August 1989 to June 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.


REMAND

The Board defers appellate adjudication of both issues 
pending further evidentiary development.  The reasons for 
remand are as follows.

Bilateral Knee Disability   

The veteran contends not that he suffered specific injury or 
trauma to either knee during active duty, but rather, that he 
initially experienced knee pain during boot camp in 1989, and 
has had knee pain since then.  He testified as to in-service 
treatment for knee pain in 1989.  He recalls having had 
additional in-service treatment in 1996 or 1997, in the form 
of physical therapy.  Post service, he sought treatment at 
the Loma Linda, California, VA medical facility, in or around 
2001.  

The veteran's service medical records indicate that he 
complained of left knee pain in August 1989 and was diagnosed 
with probable left knee strain.  Service medical records 
dated in early 1997 document sports rehabilitation and 
physical therapy for bilateral knee pain.  There is a 1997 
notation of "PFPS," which apparently is an abbreviation for 
patellofemoral pain syndrome.    

Post-service clinical evidence of record concerning the knees 
is in the form of VA clinical records (Loma Linda, 
California) dated from early to late 2004, and they include 
the results of magnetic resonance imaging test results on 
which mild bilateral patellofemoral chondromalacia was 
diagnosed.  Those records also memorialize reported history 
of knee pain dating back as far as in 1989.    

No VA clinical records dated in 2001 - which, based on the 
veteran's report that  initial post-service VA treatment was 
in or around 2001, are material to this case - are found in 
the claims file.  On remand, complete copies of missing VA 
clinical records, including those dated since late 2004, must 
be associated with the claims file.  Thereafter, the veteran 
should be provided an opportunity to undergo a VA 
compensation and pension (C&P) orthopedic examination to 
determine the nature and etiology of the claimed knee 
problems.        

Skin Disorder   

The veteran reports that he first experienced skin problems 
around 1997, during service.  He believes he might have had a 
fungal infection.  He was provided topical ointment that 
helped relieve the problem.  Consistent with the veteran's 
reports are the service medical records, which include 
evidence of May 1997 treatment for skin problems diagnosed as 
tinea versicolor and a June 1997 separation medical 
examination report documenting a finding of tinea versicolor.  
Also noted is evidence of February 1992 treatment for rash in 
the inner thighs diagnosed as tinea cruris, and as well, 
August 1995 treatment for rash on the thighs diagnosed as 
contact dermatitis.    

The veteran reports that he has had intermittent skin flare-
ups since 1997.  He uses over-the-counter creams or lotions 
as needed to alleviate the problem.  His recent flare-ups are 
similar to those experienced in 1997.      

VA clinical records dated in 2004 reflect complaints of dark 
blotches or patches on various parts of the body.  
Particularly notable is a September 2004 VA medical doctor's 
statement as to unknown etiology of those skin problems 
("Primary disturbance seems related to hyperpigmentation but 
unclear if this is postinflammatory hyperpigmentation or old 
fixed drug eruption or ashy dermatosis vs other.")  She 
surmised that a biopsy would assist in an accurate diagnosis, 
but noted that the veteran was reluctant to undergo the 
procedure (on this point, the veteran's hearing testimony is 
consistent with the doctor's notation).  On remand, the 
veteran should be scheduled for a VA C&P examination to 
determine the nature and etiology of his skin problems.  The 
examination should be scheduled after all missing, and more 
contemporaneous, VA clinical records are secured.        

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following.  
VA will notify the veteran if further action is needed.

1.  Inform the veteran that he is entitled 
to submit any evidence, lay or medical, 
concerning his claims while his appeal is 
on remand status.  If any evidence he 
believes might be relevant to either claim 
exists, but was not previously identified, 
and he desires VA help in securing it, 
then he must provide VA information about 
the sources (e.g., names and addresses of 
care providers, approximate dates of 
treatment) of such evidence.  If he does 
so, assist him in securing any missing 
evidence consistent with controlling law 
and regulations.     

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  This 
directive includes, specifically, Loma 
Linda, California, VA clinical records 
dated in 2001.  

3.  After completing the above, arrange 
for the veteran to undergo VA C&P 
orthopedic and dermatology examinations to 
determine the nature and etiology of the 
claimed bilateral knee disability and skin 
disorder.  The examiners are asked to 
review the veteran's claims file, consider 
history of skin problems or knee pain as 
reported and as memorialized in the claims 
file, conduct testing as deemed warranted, 
and then diagnose the veteran with any 
dermatological disorder or knee disability 
found.  Then, for each diagnosis, the 
examiners are asked to opine whether it is 
at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that it 
is etiologically related to active 
service.  Each etiology opinion should be 
supported with rationale and bases 
therefor.      

Ensure that the veteran's claims file, 
which should include a complete copy of 
this remand order, is made available for 
examiner review.  The examiners are asked 
to explicitly state that the veteran's 
claims file was reviewed.    

4.  After completing above, readjudicate 
the appeal based on a review of the whole 
record.  If any benefit sought remains 
denied, then issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board for 
further review.  

The veteran is advised that the failure to report for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2007).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



